     Case 9:17-cv-00050-DLC-JCL Document 114 Filed 11/07/18 Page 1 of 4



John Morrison                            Morris Dees*
Robert Farris-Olsen                      J. Richard Cohen*
MORRISON, SHERWOOD,                      David C. Dinielli*
WILSON, & DEOLA, PLLP                    Jim Knoepp*
401 N. Last Chance Gulch St.             SOUTHERN POVERTY LAW CENTER
Helena, MT 59601                         400 Washington Avenue
ph. (406) 442-3261                       Montgomery, AL 36104
fax (406) 443-7294                       ph. (334) 956-8200
john@mswdlaw.com                         fax (334) 956-8481
rfolsen@mswdlaw.com                      morris.dees@splcenter.org
Attorneys for Plaintiff Tanya Gersh      richard.cohen@splcenter.org
                                         david.dinielli@splcenter.org
                                         jim.knoepp@splcenter.org
                                         Attorneys for Plaintiff Tanya Gersh
                                         *Admitted Pro Hac Vice


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION

TANYA GERSH,
                                         Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                               PLAINTIFF’S UNOPPOSED
                                         REQUEST FOR AUTHORIZATION
ANDREW ANGLIN, publisher of              TO RESPOND TO DEFENDANT’S
the Daily Stormer,                       SUPPLEMENTAL AUTHORITY

       Defendant.


      Pursuant to L.R. 7.4, Plaintiff Tanya Gersh respectfully requests the Court to

authorize her to file a response to the supplemental authority submitted by

Defendant on October 30, 2018, dkt. no. 111.




                                                                               Page 1
     Case 9:17-cv-00050-DLC-JCL Document 114 Filed 11/07/18 Page 2 of 4



      Defendant submitted as “supplemental authority” an unfinalized opinion

issued by the State of Michigan Court of Appeals concerning a dispute between

two local public servants whose acrimonious relationship compelled one party to

post inflammatory and negative comments online about the other. Dkt. No. 111,

citing TM v. MZ, Case No. 15-001798-PH (Mich. Ct. App. Oct. 23, 2018).

Although the authority deals generally with an incident of the same type as the one

at issue in this case, the issue presented in TM did not result in harm to the

petitioner of the same type or magnitude. The cited authority only concerns a

speculative harm and the injunctive power of the court being used as a prior

restraint on speech. In addition, Defendant’s interest in citing this case seems to be

more focused on its use of Org. for a Better Austin v. Keefe, 402 U.S. 415 (1971),

an authority Defendant failed to previously bring to the attention of the Court.

      Plaintiff respectfully requests authorization to file a response, not to exceed

five pages, explaining why neither of these opinions provide support to

Defendant’s position in this case.

      Plaintiff states that she has contacted counsel for Defendant and counsel for

Intervenor, and neither party opposes this request.

      DATED: November 7, 2018.

                                        /s/ David C. Dinielli
                                        Attorney for Plaintiff Tanya Gersh
                                        on behalf of all Attorneys for Plaintiff


                                                                                   Page 2
Case 9:17-cv-00050-DLC-JCL Document 114 Filed 11/07/18 Page 3 of 4



                              /s/ John Morrison
                              Attorney for Plaintiff Tanya Gersh
                              on behalf of all Attorneys for Plaintiff




                                                                         Page 3
     Case 9:17-cv-00050-DLC-JCL Document 114 Filed 11/07/18 Page 4 of 4



                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record.


      DATED: November 7, 2018.

                                           /s/ David C. Dinielli
                                           Attorney for Plaintiff Tanya Gersh
                                           on behalf of all Attorneys for Plaintiff




                                                                                      Page 4
